IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                                               GO
                                                                                   m
                                                           No. 74000-8-1
                                                                                          ..T_.   i

                      Respondent,                                                  en

                                                                                   5»     C^rri
               v.                                          DIVISION ONE


NICHOLAS J. SPRINGFIELD,                                   UNPUBLISHED OPINION
                                                                                   CO
B.D. 7/9/99,

                      Appellant.                           FILED: September 26, 2016


       Appelwick, J. — Springfield appeals his juvenile conviction of attempted

robbery in the first degree. He contends that the evidence presented at trial was
insufficient to sustain his conviction. He also contends that his federal and state

constitutional rights were violated when the trial court did not allow a jury trial for

his juvenile adjudication. Lastly, Springfield submitted a statement of additional
grounds for review in which he alleges judicial bias, prosecutorial misconduct, and

police misconduct. We affirm.

                                       FACTS


       M.S. left class at Ballard High School early on January 9, 2015 for an

appointment. M.S. walked through an alley that ledto the parking lot. He observed

three young men in the alley. Atthe time, M.S. was wearing a pair of headphones.

One of the young men in the alley approached him as he walked by. The young
No. 74000-8-1/2




man demanded M.S.'s headphones. He then removed a gun from his pants and

pressed it against M.S.'s leg. M.S. refused to hand over his headphones and

walked away to meet his mother in the school parking lot. M.S. later identified

Nicholas Springfield, a juvenile, as the attempted robber. M.S. estimated that he

was face-to-face with Springfield for approximately 10 seconds.

      M.S. initially did not tell his mother about what had just occurred. Before

taking M.S. to his appointment, M.S. his mother drove to a nearby Goodwill

storeM.S., where M.S. told her about the attempted robbery.          M.S.'s mother

immediately called the school. She and M.S. then spoke with Ballard security

guard Vilando Wynter via phone. During this conversation with Wynter, M.S.

stated the number of people present during the encounter and the location, but he

did not identify the individual who demanded the headphones.           After a short

conversation, M.S. returned to school to meet with security.

       M.S. met security near Ballard High.       Seattle Police officers had had

detained Springfield and frisked him for weapons. The officers did not recover any

weapons.

       The officers then met with Ballard High School Security Officer Craig

Plummer. M.S. testified that when he approached the officers and Plummer, he

observed Springfield in the custody of the officers. M.S. then identified Springfield

as the individual who attempted to rob him. M.S. testified that he recognized him

and knew his name from previous encounters.          Springfield was charged with

attempted robbery.
No. 74000-8-1/3




       At trial, M.S. identified Springfield as the individual that demanded his

headphones at gun point.       The trial court found that M.S.'s testimony and

identification of Springfield was sufficiently reliable. Accordingly, the trial court

convicted Springfield of attempted robbery in the first degree. The court sentenced

Springfield to 27 weeks of commitment to the                Juvenile Rehabilitation

Administration, and nine months of court-ordered supervision.             Springfield

appeals.

                                   DISCUSSION


       Springfield makes three arguments on appeal. First, he argues that the

evidence at trial was insufficient to sustain a conviction for attempted robbery.

Second, he argues that the trial court violated his state and federal constitutional

rights by not permitting a jury trial for his juvenile proceeding. Third, he asserts

judicial bias, prosecutorial misconduct, and police misconduct.

  I.   Sufficient Evidence of Attempted First Degree Attempted Robbery

       Springfield argues that the trial court erred in ruling that the evidence was

sufficient to sustain a conviction of attempted robbery in the first degree.

Specifically, Springfield argues that there was insufficient evidence to prove that

he was the person who committed the attempted robbery, and thus the prosecution

failed to carry its burden with respect to identity. Springfield asserts that, because

he was identified by only M.S. and M.S.'s credibility was called into question at

trial, the evidence was insufficient to prove identity beyond a reasonable doubt.

       When faced with a challenge to the sufficiency of the evidence, this court

asks whether any rational trier of fact could have found the essential elements of

                                          3
No. 74000-8-1/4




the crime beyond a reasonable doubt. State v. Green. 94 Wash. 2d 216, 221-22, 616
P.2d 628 (1980). In doing so, we view the evidence in the light most favorable to

the State. ]d. at 221. A claim of insufficient evidence admits the truth of the State's

evidence and all inferences that reasonably can be drawn therefrom. State v.

Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). Credibility determinations

are for the trier of fact, and we do not review them on appeal. State v. Camarillo,

115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

       A person commits robbery when he or she unlawfully takes personal
property from the person of another or in his or her presence against his or her will
by the use orthreatened use of immediate force, violence, orfear of injury to that
person or his or her property. RCW 9A.56.190. Aperson is guilty of an attempt to
commit a crime if, with intent to commit a specific crime, he or she does any act

which is a substantial step toward the commission ofthat crime. RCW 9A.28.020.
A person commits a robbery in the first degree if the defendant is armed with a
deadly weapon or displays what appears to be a firearm or other deadly weapon.
RCW9A.56.200(1).

        Springfield points to various portions ofthe record to support his argument
that the evidence presented was insufficient to support a conviction of attempted
robbery. First, Springfield cites M.S.'s conflicting accounts of whom he told first
about the attempted robbery. At the bench trial, M.S.'s testimony contained some
inconsistencies compared to his original statement to police. Most notably, M.S.
originally told police in a recorded statement that he saw a friend immediately prior
to the attempted robbery and told the friend to leave as Springfield approached
                                           4
No. 74000-8-1/5




him. But, in his testimony, M.S. stated that he did not remember anyone else being

present in the alley at the time of the incident. M.S. also told police that he had

told a friend about the incident once they "were inside." During his testimony, M.S.

stated that the first person he told about the incident was his mother and that he

could not recall telling a friend about the incident. Springfield also notes that M.S.

testified that Springfield removed the gun from either his pocket or waistband. But,

there was evidence that the pants Springfield was wearing that day had pockets

that were too small and a waistband that was too flimsy to hold a gun.

       Springfield claims that this identification was not reliable due to "the lack of

consistent evidence." This court will not second guess a fact-finder's credibility

determination. Camarillo, 115 Wash. 2d at 71. We will not disturb the trial court's

finding that M.S.'s identification was credible.

       Springfield next argues that Plummer, a Ballard High security guard,

deliberately facilitated a false identification of Springfield based on personal
disdain for Springfield. He points to Plummer's postarrest statement to N.J.S.,

" '[I'll] beatthe hell out of you,'" as evidence of this bias against N.J.S.1 Plummer's
disdain for Springfield does not establish that a false identification by M.S.

occurred. No other evidence supports that theory. During his testimony, M.S.

specifically identified Springfield as the individual who attempted to rob him. M.S.

      1 N.J.S. also argues that the trial judge's fully disclosed prior relationship
with a testifying detective warranted recusal. But, a prior relationship with a
witness would only be grounds for recusal if nonrecusal is " 'manifestly
unreasonable or exercised on untenable grounds, or for untenable reasons.' "
State v. Gentry. 183 Wash. 2d 749, 763, 356 P.3d 714 (2015) (quoting Wilson v.
Horslev. 137 Wash. 2d 500, 505, 974 P.2d 316 (1999)). Nothing in the record
suggests that the trial court's actions were manifestly unreasonable.
No. 74000-8-1/6




testified that he knew N.J.S.'s name and physical appearance from previous

encounters. And, other witnesses testified that M.S. identified Springfield during

the meeting with police shortly after the attempted robbery took place. The trial

court found this testimony credible, and we will not disturb that finding.

       Viewing the evidence in the light most favorable to the state, we hold that

sufficient evidence supports Springfield's conviction for attempted robbery in the

first degree.

 II.   Juvenile Right to Jury Trial

       Springfield also argues that the trial court violated Springfield's federal and

state constitutional rights by not providing him with a trial by jury. He argues that

this violated both the Sixth Amendment of the U.S. Constitution, and article I

sections 21 and 22 of the Washington Constitution. In effect, this argument seeks

to invalidate RCW 13.04.021(2), which states that "[cjases in the juvenile court

shall be tried without a jury." In support of this argument, N.J.S. asserts that

consequences of juvenile adjudications have become "nearly indistinguishable"

from adult adjudications, and therefore require a trial by jury.

       Whether a juvenile is constitutionally entitled to a trial by jury is a question

of law that we review de novo. State v. Womac. 160 Wash. 2d 643, 649, 160 P.3d
40 (2007). The Washington Supreme Court addressed this question in State v.

Chavez. 163 Wash. 2d 262, 272, 180 P.3d 1250(2008). In that case, Chavez argued

that juvenile offenders have a right to a jury trial under the Sixth Amendment to the

United States Constitution and under article I, sections 21 and 22 of the

Washington State Constitution. \± at 266. The court unequivocally rejected this

                                          6
No. 74000-8-1/7




argument. Id at 272. It reasoned that while punishment is the paramount purpose

of the adult criminal system, the policies of the Juvenile Justice Act (JJA), ch. 13.40

RCW, are twofold: to establish a system of having primary responsibility for, being

accountable for, and responding to the needs of youthful offenders, and to hold

juveniles accountable for their offenses, jd at 267-68. Springfield's arguments

are nearly identical to those made by Chavez. Although he asserts that the juvenile

justice system has become similar to the adult criminal system such that a jury trial
is required, Chavez still controls. Under Chavez, juveniles do not have a right to

a jury trial under the Washington Constitution. \± at 272. The trial court did not

err in denying Springfield a jury trial.2

 III.    Statement of Additional Grounds for Review

         Springfield makes three additional arguments in a statement of additional
grounds for review. First, he argues that the trial court's findings were a result of
a bias against Springfield. Second, he argues that the prosecution engaged in
prosecutorial misconduct by presenting testimony that contradicted a videotape
recording. Third, he argues that the police failed to properly investigate verbal
abuse by Plummer and therefore his conviction should be overturned.

         A. Judicial Bias

         Springfield claims that a handful ofthe trial court's determinations reflect a
judicial bias that influenced the trial court's findings. First, he claims that the trial

         2 We also note that, contrary to Springfield's arguments, the Sixth
Amendment to the United States Constitution does not require a jury trial in juvenile
proceedings. McKeiver v. Pennsylvania. 403 U.S. 528, 545, 91 S. Ct. 1976, 29 L.
Ed. 2d 647 (1971): see also United States v. Juvenile. 228 F.3d 987, 990 (9th Cir.
2000).
No. 74000-8-1/8




court's finding that Wynter was not credible is evidence of bias. Wynter testified

at a CrR 3.5 hearing regarding Springfield's willingness to speak with police.

Although the trial court stated during a colloquy with counsel that it did not find

Wynter credible, the court ultimately ruled in Springfield's favor on this issue. The

court relied on a videotape recording in suppressing Springfield's later

incriminating statements. Given that the trial court ruled in favor of Springfield and

suppressed his statements, there is no evidence of bias with respect to the CrR

3.5 hearing. Moreover, a trial court's credibility determination alone is not sufficient

to prove judicial bias, especially given that the trial court ruled in favor of Springfield

on the ultimate CrR 3.5 issue. In re Pers. Restraint of Davis. 152 Wash. 2d 647, 692,

101 P.3d 1 (2004) ("Judicial rulings alone almost never constitute a valid showing

of bias.").

        B. Prosecutorial Misconduct

        Springfield also claims that the prosecution committed misconduct by

presenting false testimony.       He asserts that the substance of a police video

recording is indisputable, and because M.S.'s testimony contradicted an

indisputable videotape recording, we must disregard it. According to Springfield,

the videotape establishes that Plummer secretly suggested to M.S. that he identify

Springfield as the individual who robbed him.

        A conviction obtained by the knowing use of perjured testimony must be set

aside if there is any reasonable likelihood that the false testimony could have

affected the judgment of the fact-finder. State v. Larson. 160 Wash. App. 577, 594,

249 P.3d 669 (2011). But, Springfield has not designated the videotape as part of

                                             8
No. 74000-8-1/9




the appellate record. Therefore, we cannot consider his prosecutorial misconduct

arguments.    State v. Wade. 138 Wash. 2d 460, 465, 979 P.2d 850 (1999) ("An

appellate court may decline to address a claimed error when faced with a material

omission in the record.").

       C. Police Misconduct


       Finally, Springfield argues that his conviction should be overturned because

police failed to report or investigate a threat by Plummer against Springfield.

Shortly following his arrest, Plummer told Springfield that he "want[ed] to beat the

hell out of you," or something similar.     Even assuming Plummer's statement

amounted to a crime, Springfield has failed to demonstrate how the police's failure

to investigate is material to his case, let alone is grounds for reversal of his

conviction.


       We affirm.




WE CONCUR:




  *L •^i                                     -x--^